Citation Nr: 1808619	
Decision Date: 02/09/18    Archive Date: 02/20/18

DOCKET NO.  09-12 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Howell, Associate Counsel





INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The Veteran served on active duty service from August 1972 to September 1975.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah, and Waco, Texas.  Jurisdiction has since been transferred to the RO in Denver, Colorado (hereinafter the Agency of Original Jurisdiction (AOJ)).  In preparing to decide the issue on appeal, the Board has reviewed the contents of the Veteran's electronic files, including Legacy Content Manager and Veterans Benefit Management System (VBMS) claims files.  All records are now in these electronic systems.

In April 2011 and September 2017, the Board remanded the appeal for further development.  That development has been completed, and the appeal has been returned to the Board for further adjudication.

The Veteran initially requested hearings before the Board in both his April 2009 and November 2014 substantive appeals.  A hearing was most recently scheduled in August 2015, but the Veteran did not attend the hearing.  While there is some evidence that the Veteran may not have received notification of the scheduled hearing, in August 2015 the Veteran requested that his appeal be forwarded to the Board for adjudication.  Additionally, in an August 2017 brief, the Veteran's representative noted that the Veteran did not attend the scheduled hearing but did want his appeal forwarded to the Board.  Therefore, the Board considers the hearing request withdrawn.  38 C.F.R. § 20.702 (2017).

In a December 2017 statement, the Veteran's representative requested waiver of initial review by the AOJ for further evidence submitted concerning this appeal.  See 38 C.F.R. § 20.1304(c) (2017).

FINDINGS OF FACT

1.  The Veteran's hepatitis C first manifested many years after his separation from service.

2.  The Veteran's acquired hepatitis C results from intravenous drug use due to the Veteran's own willful misconduct and is not a result of service-connected disabilities.

3.  Hypertension is not shown to have manifested in service or to a compensable degree within one year of service, or is otherwise shown to be related to an event in service.


CONCLUSIONS OF LAW

1.  Service connection for hepatitis C is barred as a matter of law.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.301, 3.303 (2017).

2.  The criteria for entitlement to service connection for hypertension have not been met.  38 U.S.C. §§ 1110, 1112, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Board initially notes that VA has procedural requirements pursuant to The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (2012)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2017).  A review of the record does not disclose that the Veteran and his representative have specifically raised any procedural issues to the AOJ or the Board regarding the duty to notify the Veteran, even when construing the Veteran's contentions liberally.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (Board required to address only those procedural arguments specifically raised by the Veteran, though at the same time giving the Veteran's pleadings a liberal construction).

The Board also finds that the duty-to-assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  See December 2017 VA Letter.  The Board notes that the January 2018 appellant's brief indicates that the Veteran underwent an inadequate VA examination, but did not provide a date for the examination.  A review of the claims file does not indicate that the Veteran has undergone VA examinations for either hepatitis C or hypertension.  The Veteran's representative also argued that the VA examination and opinion obtained are inadequate for failing to consider the Veteran's competent reports regarding the "ongoing nature of his claimed hepatitis C and hypertension."  The representative, however, has not specifically described the specific "nature" of those lay reports.  

The Board recognizes a duty to provide a VA examination when the record lacks evidence to decide the Veteran's claim.  After a review of the record, the Board finds that an examination is not necessary.  While the Veteran's post-service treatment records indicate that the Veteran has diagnoses of hepatitis C and hypertension, an examination is only required when there is a current disability and evidence of an in-service event, injury, or disease.  Implicit in that requirement is that the event, injury, or disease must have occurred in the line of duty.  However, as the Board has concluded that the Veteran's hepatitis C was incurred as a result of intravenous drug use and therefore willful misconduct, the incurrence is not considered to be in the line of duty.  As addressed below, the Board also does not find credible the Veteran's assertions that he was treated for turning yellow in service, or that all military personnel in his barracks were infected with hepatitis C.  

The Board observes that VA has defined hypertension as diastolic blood pressure predominantly 90mm. or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm. or greater with a diastolic blood pressure of less than 90mm.  M21-1, Part III.iv.4.G.3.a; 38 C.F.R. § 4.104, Diagnostic Code 7101, NOTE 1.  Additionally, hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days "to assure that the existence of hypertension is not conceded based solely on readings taken on a single, perhaps unrepresentative, day."  M21-1, Part III.iv.4.G.3.a. 

The Board notes that the service treatment records reflect no diagnosis of hypertension or findings consistent with hypertension according to VA's definition of hypertension.  Additionally, the postservice treatment records do not show hypertension manifested to a compensable degree within the first postservice year. See 38 C.F.R. § 4.104, Diagnostic Code 7101.  Furthermore, the Board has concluded that the evidence reflects hypertension is more likely than not a result of post-service alcohol abuse, and was not present at or within a year of separation from service.  

To the extent that the Veteran asserts his disorders are the results of herbicide exposure in the Republic of Vietnam, the Board finds below that the Veteran's report of service in Vietnam is not credible.  With respect to a possible association with in-service sickness, the Board finds no competent evidence suggesting such an association.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) (holding that a conclusory generalized statement that a service illness caused his present medical problems was insufficient to trigger duty to provide medical examination as this theory would eliminate the carefully drafted statutory standards governing the provision of medical examinations and require the Secretary to provide such examinations as a matter of course in virtually every veteran's disability case).  

In the absence of competent credible evidence suggesting an association between hepatitis C and hypertension and any other risk factor in service, the Board finds no possible association with service, and VA is not required to further develop the claim by affording the Veteran a VA examination or by obtaining a VA medical opinion under the duty to assist.  38 U.S.C. § 5103A(d)(2) (2012); 38 C.F.R. §§ 3.1(n), 3.159(c)(4), 3.301 (2017); McLendon v. Nicholson, 20 Vet. App. 79
(2006).

Thus, the Board finds that VA has satisfied the duty-to-assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Laws and Regulations

Service connection will be granted if the Veteran has a disability resulting from personal injury or disease incurred in the line of duty, or for aggravation of a preexisting injury or disease incurred in the line of duty during active service.  38 U.S.C. § 1110, 1131; 38 C.F.R. § 3.303.

To establish service connection, the evidence must show competent evidence of (1) a present disability, (2) an in-service incurrence or aggravation of a disease or injury, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including arthritis, to a degree of 10 percent within one year, from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.  The use of continuity of symptomatology to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  This analysis is applicable to a diagnosis of hypertension.

No compensation shall be paid, however, if the disability was the result of the person's own willful misconduct or abuse of alcohol or drugs.  38 U.S.C. § 1110.  Alcohol abuse is the use of alcoholic beverages over time, or such excessive use at any one time, sufficient to cause disability to or death of the user.  Drug abuse is the use of illegal drugs or the intentional use of prescription or non-prescription drugs (including prescription drugs that are illegally or illicitly obtained) for a purpose other than the medically intended use, or the use of substances other than alcohol to enjoy their intoxicating effects.  38 C.F.R. § 3.301.  Alcohol abuse and drug abuse, unless they are a secondary result of an organic disease or disability, are considered to be willful misconduct.  38 C.F.R. §§ 3.301(c).  The isolated and infrequent use of drugs by itself will not be considered willful misconduct.  However, the progressive and frequent use of drugs to the point of addiction will be considered willful misconduct.  38 C.F.R. § 3.301(c)(3).

The Board notes that where drugs are used for therapeutic purposes or where use of drugs or addiction thereto, results from a service-connected disability, it will not be considered of misconduct origin.  38 C.F.R. § 3.301(c)(3).

A grant of direct service connection is prohibited for drug or alcohol abuse on the basis of incurrence or aggravation in the line of duty during service.  38 U.S.C. § 105(a).  However, a Veteran may be service-connected for an alcohol or drug abuse disability acquired as secondary to, or as a symptom of, his service-connected disability.  In order to qualify for service connection for those disabilities, the Veteran must establish, by clear medical evidence, that his alcohol or drug abuse disability is secondary to or is caused by a primary service-connected disorder, and that it is not due to willful wrongdoing.  Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001).

Whenever there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the Veteran.  38 U.S.C. § 5107(b).


Analysis

The Veteran seeks entitlement to service connection for hepatitis C and hypertension.  

As an initial matter, the Veteran has provided multiple statements that the Board does not find credible.  First, the Veteran has stated that he served in the Republic of Vietnam.  See, e.g., September 1999 and June 2002 VA Treatment Records.  His military records do not reflect service in the Republic of Vietnam, indicating that he served in the 3rd battalion, 39th infantry, 9th infantry division, stationed at Fort Lewis, Washington.  See DD 214; October 1973 Military Records.  At the time of the Veteran's enlistment in August 1972, the 9th infantry division had been recalled from the Republic of Vietnam, and the 3rd battalion was reconstituted at Fort Washington.  See  http://www.militaryvetshop.com/History/9thID.html;
https://en.wikipedia.org/wiki/39th_Infantry_Regiment_(United_States).

Additionally, the Veteran has provided conflicting statements regarding his use of intravenous heroin.  March 1999 VA Treatment Records reflect that the Veteran reported starting heroin two years prior, but the provider noted that records indicated use extends back "many years."  June 2002 VA treatment records reflect that the Veteran reported beginning intravenous heroin use in 1993, while December 2007 VA treatment records reflect that the Veteran reported using heroin for six months in 1999.  Further, October 2009 VA treatment records reflect that the Veteran reported that he did not use drugs habitually.  

The Veteran has also reported that he contracted hepatitis C during service in 1985; however, he was discharged in September 1975.  See January 1997 VA Treatment Records; DD 214.  He has provided additional statements that he became sick in service around 1974 or 1975, turned yellow, and was treated by medics at Fort Washington.  See, e.g., August 2004 Claim; October 2008 and May 2017 Veteran Statements; April 2009 Substantive Appeal.  March 1999 VA treatment records reflect that the Veteran reported all military personnel in his barracks were infected with hepatitis C.  In this case, a copy of the Veteran's complete active service military personnel record is part of the claims file and do not reflect such treatment.  Additionally, the AOJ requested all of the relevant treatment records from Madigan Army Medical Center at Fort Lewis, Washington, and no records for the relevant time period were located.

In reviewing the conflicting statements, the Board finds the Veteran's statements of continuity of symptomatology since service not credible.  Furthermore, the Veteran's own personal opinion as to the etiology of his hepatitis C and hypertension does not constitute competent evidence of a nexus to service as he is not shown to possess the medical training and expertise to speak to medical diagnosis and etiology of either disorder.  See Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).  See also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions); Layno v. Brown, 6 Vet. App. 465 (1994) (cautioning that lay testimony that the Veteran suffered a particular illness (bronchial asthma) was not competent evidence because matter required medical expertise).  

An August 1974 profile of the Veteran reflects "improper use" of opium, barbiturates, psychostimulants, and hallucinogenics, but provides no further elaboration.  His July 1975 separation examination does not reflect either hepatitis C or hypertension, and the claims file reflects no treatment for either disorder within a year of discharge.  Therefore, service connection on a presumptive basis is not warranted for hypertension.  38 C.F.R. §§ 3.307 and 3.309.

During the pendency of the appeal, the Veteran has had a diagnosis of hepatitis C.  See, e.g., May 2016 VA Treatment Records.  VA treatment records reflect a diagnosis of hepatitis C in November 1999.  December 1999 VA treatment records reflect that hepatitis C is most likely due to intravenous drug use, and treatment records reflect a history of heroin and cocaine use.  See, e.g., March 2000 and December 2007 VA Treatment Records.  

During the pendency of the appeal, the Veteran has also had a diagnosis of hypertension.  See, e.g., May 2016 VA Treatment Records.  VA treatment records indicate that hypertension is the result of alcohol withdrawal and dependence.  See, e.g., December 1999, February 2017 VA Treatment Records.  The Veteran has also had treatment for alcohol detox.  See, e.g., December 2007 VA Treatment Records.

In July 2005 and October 2008, the AOJ provided the Veteran with notice of likely risk factors for hepatitis C.  Other than the Veteran's non-credible statements, the evidence of record reflect that hepatitis C is most likely the result of intravenous drug use.  See December 1999 VA Treatment Records.  His hypertension is most likely related to his alcohol dependence.  See e.g., December 1999, February 2017 VA Treatment Records.  While the isolated and infrequent use of drugs by itself will not be considered willful misconduct, the progressive and frequent use of drugs to the point of addiction will be considered willful misconduct.  38 C.F.R. § 3.301(c)(3).  The service treatment records reflect "improper use" of opium, barbiturates, psychostimulants, and hallucinogenics - thus, drug usage was more than isolated.  The Board notes that the Veteran has undergone several detox programs for drugs and alcohol.  See, e.g., November 1999 and December 2007 VA Treatment Records.  Therefore, the Board finds that the Veteran's hepatitis C is most likely the result of drug use of willful misconduct origin.  Service connection for hepatitis C is therefore barred by law.  Additionally, the Board finds his hypertension is most likely the result of alcohol abuse, which also constitutes willful misconduct.  Service connection for hepatitis C and hypertension are therefore barred by law.  There is no credible evidence of record attributing the Veteran's hepatitis C and hypertension to any causation other than intravenous drug use and alcohol dependence.

In sum, the facts in this case preclude the granting of benefits for disabilities which result from the Veteran's abuse of intravenous drugs or alcohol, regardless of whether the abuse occurred or originated in service.  The preponderance of the evidence is against the claim and the claim must be denied. 38 U.S.C. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Service connection for hepatitis C is denied.

Service connection for hypertension is denied.





____________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


